Exhibit 10.21G

QLIK TECHNOLOGIES INC. 2010 OMNIBUS EQUITY INCENTIVE PLAN

NOTICE OF STOCK OPTION GRANT

You have been granted the option to purchase shares of the Common Stock of Qlik
Technologies Inc. (the “Company”). Provided you are in “Service” (as defined in
the Plan), this Nonstatutory Stock Option becomes vested and exercisable with
respect to the number of shares subject to this option set forth in the
electronic representation of the Notice of Stock Option Grant provided to you by
the Company or a third party authorized by the Company to administer its Plan on
the dates set forth in such notice. This option expires earlier if your Service
terminates earlier, as described in the Stock Option Agreement.

You and the Company agree that this option is granted under and governed by the
terms and conditions of the 2010 Omnibus Equity Incentive Plan (the “Plan”) and
the Stock Option Agreement, both of which are attached to and made a part of
this document. This Notice of Stock Option Grant refers to any paper copy of
such notice or an electronic representation of the Notice of Stock Option Grant
provided to you by the Company or a third party authorized by the Company to
administer its Plan.

You further agree to accept by email all documents relating to the Company, the
Plan or this option and all other documents that the Company is required to
deliver to its security holders (including, without limitation, disclosures that
may be required by the Securities and Exchange Commission). You also agree that
the Company may deliver these documents by posting them on a website maintained
by the Company or by a third party under contract with the Company. If the
Company posts these documents on a website, it will notify you by email. You
acknowledge that you may incur costs in connection with electronic delivery,
including the cost of accessing the internet and printing fees, and that an
interruption of internet access may interfere with your ability to access the
documents. This consent will remain in effect until you give the Company written
notice that it should deliver paper documents.

You further agree to comply with the Company’s Securities Trading Policy when
selling shares of the Company’s Common Stock.

 

QLIK TECHNOLOGIES INC. Lars Bjork, CEO



--------------------------------------------------------------------------------

QLIK TECHNOLOGIES INC. 2010 OMNIBUS EQUITY INCENTIVE PLAN

STOCK OPTION AGREEMENT

 

Tax Treatment    This option is intended to be an incentive stock option under
Section 422 of the Internal Revenue Code or a nonstatutory stock option, as
provided in the Notice of Stock Option Grant. Vesting   

Provided you are in “Service” (as defined in the Plan), this option becomes
vested and exercisable (a) in installments, as shown in the Notice of Stock
Option Grant, (b) your death, or (c) a Change in Control (as defined in the
Plan).

 

This option will in no event become exercisable for additional shares after your
Service has terminated for any reason.

Term    This option expires in any event at the close of business at Company
headquarters on the day before the 10th anniversary of the Date of Grant, as
shown in the Notice of Stock Option Grant. (It will expire earlier if your
Service terminates, as described below.) Regular Termination    If your Service
terminates for any reason except death or total and permanent disability, then
this option will expire at the close of business at Company headquarters on the
date three months after your termination date. The Company determines when your
Service terminates for this purpose. Death    If you die before your Service
terminates, then this option will expire at the close of business at Company
headquarters on the date 12 months after the date of death. Disability   

If your Service terminates because of your total and permanent disability, then
this option will expire at the close of business at Company headquarters on the
date 12 months after your termination date.

 

For all purposes under this Agreement, “total and permanent disability” means
that you are unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or which has lasted, or can be expected to last, for a
continuous period of not less than one year.

Leaves of Absence and Part-Time Work    For purposes of this option, your
Service does not terminate when you go on a military leave, a sick leave or
another bona fide leave of absence, if the leave was approved by the Company in
writing and if continued crediting of Service is required by the terms of the
leave or by applicable law. But your Service terminates when the approved leave
ends, unless you immediately return to active work.

 

2



--------------------------------------------------------------------------------

   If you go on a leave of absence, then the vesting schedule specified in the
Notice of Stock Option Grant may be adjusted in accordance with the Company’s
leave of absence policy or the terms of your leave. If you commence working on a
part-time basis, then the vesting schedule specified in the Notice of Stock
Option Grant may be adjusted in accordance with the Company’s part-time work
policy or the terms of an agreement between you and the Company pertaining to
your part-time schedule. Restrictions on Exercise    The Company will not permit
you to exercise this option if the issuance of shares at that time would violate
any law or regulation. Notice of Exercise   

When you wish to exercise this option, you must notify the Company by filing the
proper “Notice of Exercise” form at the address given on the form. Your notice
must specify how many shares you wish to purchase. Your notice must also specify
how your shares should be registered. The notice will be effective when the
Company receives it.

 

However, if you wish to exercise this option by executing a same-day sale (as
described below), you must follow the instructions of the Company and the broker
who will execute the sale.

 

If someone else wants to exercise this option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

Form of Payment   

When you submit your notice of exercise, you must include payment of the option
exercise price for the shares that you are purchasing. To the extent permitted
by applicable law, payment may be made in one (or a combination of two or more)
of the following forms:

 

•   By delivering to the Company your personal check, a cashier’s check or a
money order.

 

•   By delivering to the Company certificates for shares of Company stock that
you own, along with any forms needed to effect a transfer of those shares to the
Company. The value of the shares, determined as of the effective date of the
option exercise, will be applied to the option exercise price. Instead of
surrendering shares of Company stock, you may attest to the ownership of those
shares on a form provided by the Company and have the same number of shares
subtracted from the option shares issued to you.

 

3



--------------------------------------------------------------------------------

  

•   By giving to a securities broker approved by the Company irrevocable
directions to sell all or part of your option shares and to deliver to the
Company, from the sale proceeds, an amount sufficient to pay the option exercise
price and any withholding taxes. (The balance of the sale proceeds, if any, will
be delivered to you.) The directions must be given in accordance with the
instructions of the Company and the broker. This exercise method is sometimes
called a “same-day sale.”

Withholding Taxes   

You will not be allowed to exercise this option unless you make arrangements
acceptable to the Company to pay any withholding taxes that may be due as a
result of the option exercise. These arrangements include payment in cash. With
the Company’s consent, these arrangements may also include (a) payment from the
proceeds of the sale of shares through a Company-approved broker,
(b) withholding shares of Company stock that otherwise would be issued to you
when you exercise this option, (c) surrendering shares that you previously
acquired or (d) withholding cash from other compensation. The fair market value
of withheld or surrendered shares, determined as of the date when taxes
otherwise would have been withheld in cash, will be applied to the withholding
taxes.

Withholding Taxes and Stock Withholding    You will not be allowed to exercise
this option unless you make arrangements acceptable to the Company to pay any
withholding taxes that may be due as a result of the option exercise. With the
Company’s consent, these arrangements may include withholding shares of Company
stock that otherwise would be issued to you when you exercise this option. The
value of these shares, determined as of the effective date of the option
exercise, will be applied to the withholding taxes. Restrictions on Resale   
You agree not to sell any option shares at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale. This restriction will apply as long as your Service continues and for such
period of time after the termination of your Service as the Company may specify.
Transfer of Option   

Prior to your death, only you may exercise this option. You cannot transfer or
assign this option. For instance, you may not sell this option or use it as
security for a loan. If you attempt to do any of these things, this option will
immediately become invalid. You may, however, dispose of this option in your
will or a beneficiary designation.

 

Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your former spouse, nor is the
Company obligated to recognize your former spouse’s interest in your option in
any other way.

 

4



--------------------------------------------------------------------------------

Retention Rights    Your option or this Agreement does not give you the right to
be retained by the Company or a subsidiary of the Company in any capacity. The
Company and its subsidiaries reserve the right to terminate your Service at any
time, with or without cause. Stockholder Rights    You, or your estate or heirs,
have no rights as a stockholder of the Company until you have exercised this
option by giving the required notice to the Company and paying the exercise
price. No adjustments are made for dividends or other rights if the applicable
record date occurs before you exercise this option, except as described in the
Plan. Adjustments    In the event of a stock split, a stock dividend or a
similar change in Company stock, the number of shares covered by this option and
the exercise price per share will be adjusted pursuant to the Plan. Applicable
Law    This Agreement will be interpreted and enforced under the laws of the
State of Delaware (without regard to their choice-of-law provisions). The Plan
and Other Agreements   

The text of the Plan is incorporated in this Agreement by reference.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this option. Any prior agreements, commitments or
negotiations concerning this option are superseded. This Agreement may be
amended only by another written agreement between the parties.

BY SIGNING THE COVER SHEET OF THIS AGREEMENT, YOU AGREE TO ALL OF THE

TERMS AND CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

 

5